Citation Nr: 1746464	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  09-36 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain, currently rated 40 percent disabling.

2. Entitlement to an increased rating for patellofemoral syndrome of the right knee, evaluated as non-compensable prior to February 2, 2009 and 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2009 and April 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2015, the Veteran presented sworn testimony during a videoconference hearing before Veterans Law Judge (VLJ) Dannaher.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In September 2015 and December 2016, the Board remanded these claims for further evidentiary development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

After issuing the December 2016 remand order, VLJ Dannaher retired from the Board.  In August 2017, the Board notified the Veteran that VLJ Dannaher would no longer be able to adjudicate her claim and offered her the opportunity to appear for a second hearing before a different VLJ.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  She was afforded 30 days to request an additional hearing and notified that if a response was not received, the Board would assume she did not want another hearing and proceed with adjudication.  As of this date, the Veteran has not requested an additional hearing.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain has not manifested as unfavorable ankylosis of the entire thoracolumbar spine or resulted in incapacitating episodes lasting at least 6 weeks requiring bed rest prescribed by a physician.

2.  Prior to February 2, 2009, the Veteran's patellofemoral syndrome of the right knee (right knee disability) caused functional impairment due to pain.

3. The Veteran's right knee disability has not limited her right knee flexion to 45 degrees or less or limited her right knee extension by 15 degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

2.  Prior to February 2, 2009, the criteria for a 10 percent rating for the right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, 5261 (2016).

3.  The criteria for a rating in excess of 10 percent for the right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2016).







	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims herein, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A. Spine

The Veteran seeks a rating in excess of 40 percent for her lumbosacral strain, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under this diagnostic code, lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.

Under the General Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id at Note (5).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

The General Formula provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2).

The spine can also be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Note (1).  Under this formula, the following ratings are assignable for the following frequency and duration of incapacitating episodes in a 12 month period: 10 percent for a total duration of at least one week but less than 2 weeks; 20 percent rating a total duration of at least 2 weeks but less than 4 weeks; 40 percent rating a total duration of at least 4 weeks but less than 6 weeks; and 60 percent for a total duration of at least 6 weeks.

This matter arose from a March 2013 periodic examination scheduled by the RO to determine the current severity of the Veteran's spine disability.  In April 2013, the RO reduced the Veteran's rating from 40 percent to 20 percent and the Veteran appealed.  The Board restored the Veteran's 40 percent rating in a December 2016 decision and remanded the matter for consideration of a rating in excess of 40 percent.  As noted above, for a rating in excess of 40 percent, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine or show incapacitating episodes lasting at least 6 weeks requiring bed rest prescribed by a physician.  However, the evidence does not show that the Veteran has met either of these requirements.

The Veteran's VA examination in March 2013 showed reports of pain with no radiation to the lower extremities.  Range of motion (ROM) testing showed forward flexion to 40 degrees with pain.  All other tests showed ROM at 25 to 30 degrees.  After range of motion testing, the examiner stated that after repetitive use, the Veteran's functional impairment was due to less movement than normal and pain on movement.  The sensory examination was normal and radiculopathy was not indicated.  The Veteran was not using her brace due to pregnancy.  The examiner stated that the Veteran was 5 months pregnant, which partially affected the movements of the spine.  Ankylosis was not indicated and the Veteran did not have IVDS or incapacitating episodes due to IVDS. 

VA treatment records show complaint of back pain with radiation to the right buttock in January 2014.

The Veteran testified before the Board in February 2015.  She stated that she had problems standing upright due to mid-back pain.  She also had problems getting out of bed and getting out of her vehicle.  She noted difficulty moving her spine and back spasms, described as a constant nagging pain.

During the October 2015 examination, the Veteran reported pain but no radiation of pain to the extremities.  The examiner did not find favorable or unfavorable ankylosis.  Notably, the Veteran's forward flexion measured to 50 degrees of forward flexion, a measurement far greater than the limitation required for the current 40 percent rating.  The examiner stated that the spine condition did not impact her ability to work.  The Veteran did not report periods of bedrest prescribed by a physician.

At the VA examination in February 2017, the Veteran reported that she had to lean forward when walking to relieve the pain.  Pain radiated to both buttocks and upper thigh.  She indicated that she could not walk or sit for more than 10 minutes before having to change positions.  Bending was painful and she could not pick up her 25 pound toddler.  On examination, forward flexion was to 70 degrees.  All other measurements were normal.  She had pain on testing.  The examiner stated that pain started at 60 degrees on forward flexion.  There was no pain on non-weight bearing, but was present with weight bearing and active and passive range of motion.  The examiner did not observe additional limitations after repetitive use testing.  Regarding radiculopathy, the examiner stated that the Veteran had mild intermittent pain to both lower extremities but that the extremities were not affected by the pain.  The examiner specifically stated that the Veteran did not have ankylosis of the spine or any other neurologic abnormalities.  IVDS was not found.  While the Veteran reported subjective radicular pain, radiculopathy was not confirmed objectively on physical examination.  The Veteran did not report any flare-ups and she was not taking medication for the pain.  Regarding employment, the examiner stated that the functional status of her back permitted physical and sedentary employment but that employment was hindered by her efforts to avoid prolonged activity due to painful flexion.  The Veteran worked in a jail and reported that her work was affected.

As noted above, for a schedular rating in excess of 40 percent, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine or show incapacitating episodes lasting at least 6 weeks requiring bed rest prescribed by a physician.  However, the evidence does not show that the Veteran has met either of these requirements.  As noted above, the Veteran's forward flexion was far greater than the limitation required for the currently assigned 40 percent rating and the current rating can only be justified when considering the functional impact of the pain on her daily life.  There is no evidence, to include the Veteran's testimony, indicating that her condition has met the requirements for the next higher rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board has also considered whether a separate rating is warranted for neurological impairment, such as radiculopathy.  However, the Veteran has complained of intermittent symptoms which have not been confirmed by objective evidence.  Thus, a separate rating for radicular pain is not warranted at this time.

Given the foregoing, the Board finds that the evidence weighs against the assignment of a rating in excess of 40 percent for the lumbar spine disability.  The appeal is denied.

B. Right Knee

The Veteran seeks a compensable rating prior to February 2, 2009 and to a rating in excess of 10 percent thereafter for right knee patellofemoral pain syndrome.  The RO rated the right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  Here, the knee disability is rated as analogous to limitation of extension of the leg.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

In a precedent opinion, VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension, under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

In August 2008, the Veteran reported a bilateral knee pain, swelling, and instability.  

In October 2008, the Veteran reported that her right knee tended to buckle without catching.  The VA provider noted infrapatellar effusion but no marked crepitus.  The provider ordered a lateral patella stabilization knee brace, which was issued in December 2008.

The Veteran had a VA examination in March 2009.  She reported swelling, locking, buckling, and grinding.  She continued to use a knee brace.  She could walk up to 2.5 miles and stand for 30 minutes.  She could not sit for more than 2 hours.  She rated her pain as a 7 or 8 on the pain scale and reported flare-ups once or twice a week, which required her to stop all physical activity.  She had not missed work in the past year due to her knee.  The examiner observed swelling and crepitus.  Range of motion was from 0 degrees extension to 140 degrees of flexion with no pain.  There was no decrease in motion after repetitive use.  No instability was observed.  Muscle strength, reflex, and sensory tests were normal.  The examiner found no additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive use.

During a January 2012 VA examination, the Veteran reported a buckling sensation with some swelling, which she treated with ice.  During flare-ups, her knee would give out when she walked.  Range of motion was from 0 degrees extension to 140 degrees of flexion with no objective evidence of painful motion.  No additional limitation was observed after repetitive use testing.  The examiner found no functional loss.  The examiner stated that the disability impacted the Veteran's employment as a correctional officer because she needed to be able to run during times of emergency but was unable to do so because her knee buckled.  The examiner stated that the Veteran did not have instability or loss of strength in the right knee, did not have limitation of motion, and had normal x-rays.  A previous MRI showed no soft tissue problems.

In January 2014, the Veteran reported pain.  The provider indicated that she had normal range of motion and mild crepitus.

During her testimony before the Board in February 2015, the Veteran reported pain, swelling, difficulty extending her leg, and feeling of instability and giving way.  She denied having fallen due to the knee disability.  She noted continued use of the knee brace.  She stated that her main concern was the buckling of her knee.  She had been able to catch herself.  

The Veteran had a VA examination in February 2017.  She reported pain, swelling, and feeling of instability.  She treated the knee with ice, soaking and a knee brace.  She had also lost weight.  She did not report flare-ups but indicated that her knees buckled and gave way, preventing her from walking 10 to 15 minutes.  She said she could not run.  Range of motion showed normal extension with flexion to 135 degrees with pain.  There was no pain with non-weight bearing or with passive motion.  There was no pain with weight bearing.  The examiner stated that 135 was normal for the Veteran due to her body habitus and elevated BMI.  Range of motion did not contribute to functional loss.  The examiner did not find objective evidence of crepitus or joint instability.  Regarding functional impact, the Veteran said her knee condition caused difficulty responding to codes at the jail and she had to delegate to other officers.  Occasionally she had to respond as a supervisor and her knee slowed her down, which also impacted safety.  She limped and was concerned that it showed weakness in front of inmates.  X-rays showed normal knees.  The examiner found no weakness, incoordination, instability, or subluxation.  Regarding employment, the examiner stated that the functional status of her back permitted physical and sedentary employment but was hindered by efforts to avoid prolonged activity due to painful flexion.  The Veteran worked in a jail and reported that her work was affected.

The Board has considered the evidence and finds that the minimum compensable rating is warranted prior to February 2, 2009 under Diagnostic Code 5299-5261 for continued and consistent reports of painful right knee.  It is the intention to recognize actually painful . . . joints due to healed injury as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A rating in excess of 10 percent is not warranted under Diagnostic Code 5299-5261 at any time during the pendency of the claim.  The Veteran has had full extension of the right knee throughout the pendency of the claim and it is with consideration of factors such as functional impairment due to pain, that a 10 percent rating can be awarded under Diagnostic Code 5299-5261.  For a rating in excess of 10 percent, the Veteran's extension of the knee must be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Even with consideration of functional impairment due to pain, the Board finds that the higher rating is not warranted.

Additionally, a separate rating is not warranted under Diagnostic Code 5260 for limitation of flexion.  For a compensable rating, flexion must be limited to 45 degrees.  As noted above, the Veteran has had full or almost full right knee flexion during the pendency of the claim.  At most, flexion of the knee was limited to 135 degrees in February 2017.  Notably, the Board has already considered functional impairment due to pain when rating the disability under Diagnostic Code 5299-5261 based on limitation of extension.  The Board cannot rate the same functional impairment due to pain under Diagnostic Code 5260 because this would violate the rule against pyramiding as the same symptoms would be rated twice under different diagnostic codes, which is prohibited.  

The Board has considered whether a separate rating is warranted for the right knee under Diagnostic Code 5257 based on the Veteran's subjective reports of instability.  38 C.F.R. § 4.71a.  Diagnostic Code 5257 rates recurrent subluxation or lateral instability of the knee.  Here, VA provided a knee brace in 2008 based on the Veteran's reports of instability.  However, objective testing has not shown instability of the joint.  VA examiners consistently found that muscle strength and knee stability test results were normal.  No objective evidence of instability of the knee joint has been documented by providers during the pendency of the claim.  Thus, a separate rating is not warranted under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the left knee.  38 C.F.R. § 4.71a.

The Board has considered the Veteran's complaints and the medical records but finds that her disability picture is not of the severity to warrant a rating in excess of 10 percent at any time during the pendency of the claim.  Moreover, separate and higher ratings are not warranted under the diagnostic codes discussed above.  In rendering this determination, the Board has considered the factors under 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment, but finds that the currently assigned rating adequately encompasses the Veteran's symptoms.

Thus, to the extent that a compensable 10 percent rating is warranted prior to February 2, 2009, the appeal is granted.  To the extent that a rating in excess of 10 percent is not warranted at any time during the pendency of the claim, the appeal is denied.


ORDER

Entitlement to a rating in excess of 40 percent for lumbosacral strain is denied.

Prior to February 2, 2009, a 10 percent rating for the right knee disability is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for the right knee is denied.





______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


